Case 8-19-70601-reg Doc 1-8 Filed 01/24/19 Entered 01/24/19 15:09:39

Fill in this information to identify your case:

Debtor 1 Steven Maf.sil
Plrsl Name Middle Name Lasl Name

Debtor 2 Ellen L. Matsil
(S_oouse it. nlrng; First Name Middle hams l.asr Narne

EASTERN DlSTRlCT OF NEW YORK. CENTRAL lSL|P
Uniteo States Banl<rup:cy Coun ior tne: Di\/|S|ON

Case number
nrknowni |:| Check if this is an

amended filing

 

 

 

Officia| Form 108 _
Statement of lntention for lndividuals Fi|ing Under Chapter 7 ms

lf you are an individual filing under chapter 7, you must fill out this form if:
- creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

¥ou must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you listen
the form

lf two married people are filing together in a joint case, both are equally responsible for supplying correct inforrnation. Both debtors must sign
and date the form.

Be as complete and accurate as possible lf more space is needed, attach a separate sheet to this form. Orl the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Ciaims Seoured by Property (Of'ficlal Form 1060), fill in the
information below.
|dentjfy the creditor and the property that is collateral Whatde.yot`t mm qq`%l|@gtem
Séw\’€¥l_d¢'h§_?. - `S `_ :‘ . -'

       

  

Creditor'S The Bank of NY Mellon Trust Co, ill Surrender the property L_.| No
name NA [:| Retain the property and redeem it.

l ¥es

7 l:l Retal`n the property and enter into a Reaffirmatlon
DeSCrlpflOn Of 3320 Frederick St, Oceanside, Agreemenr.
Pr°Pe"tY NV 11572'4712 l Retain the property and [explain]:
securing debt Modify and pay pursuant to new
igr_eement

 

 

List Your Unexpired Personal Property l_eases

For any unexpired personal property lease that you Eisted in Schedule G: Executory Contracts and Unoxpired Leases {Officlal Form 106¢.-`¢}, fill in
the information below. Do not fist real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended. \'ou
may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p}(2).

Describe your unexpired personal property leases 11 -» _§ ; - a l ;= :» hummm
Lesec.rs name: m NO

Description of leased

Propeny: g Yes

l_essor‘s name m No

Description of leased

Proper:\_.': [:.\ Yes

Ochial Form 108 Statement of |ntention for individuals Flling Under Chapter 7 pagel

Sottware Copy.'igm (c) 2019 C|NGroup a www cancompass.com

Case 8-19-70601-reg

Debtor 1

Debwr 2 Matsil, Steven & Matsil, Ellen L.

 

Lessor's namer
Description of leased
F’roperty:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Properly:

Lessor‘s name:
Description of leased
Property:

l_essor‘s name;
Description of leased
Property:

Sign Below

Under penalty of perjury, l declare that | have indicated my intention about a property of myW estate that

property that is subj

ect t nexpired lease

DOC 1-8 Filed 01/24/19 Entel’ed 01/24/19 15209:39

Case number(irknown;

 

l:| No
m Yes

ENo
l:|Yes
|:lNo
l:|¥es
ElNo
E]Yes
l:lNo

l:] Yes

cures a debt and any personal

 

 

Steven`liltatsil Ellen L. Matsil
Slgnature of Deptor 1 Signature of Debtor2
Date January 12, 2019 Date January 12, 2019

 

 

Official Form 108

Sottware Copynght (c) 2019

Statement of lntention for lndividuals Filing Under Chapter 7

ClNGroup - www oincom_oass\corn

page 2

